Citation Nr: 1813968	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  12-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for Burkitt's lymphoma to include toxic myopathy due to in-service exposure to beryllium, jet fuel, and other toxic chemicals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 





INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1977 to August 1985 and from March 1987 to April 1988.  His Report of Separation, Form DD214, shows that he was discharged from active duty under other than honorable conditions for his period of service from 1987 to 1988.  In a December 1988 administrative decision, VA determined that the character of discharge for the period of service from 1987 to 1988 was under dishonorable conditions for VA purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2016, this matter came to the Board and the Board remanded the case for an additional examination.  The Board found that another examination was necessary to determine if the Veteran's condition had a relationship to several other chemicals that the Veteran identified in addition to beryllium.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

As to the Veteran's claim, the Board's previous remand specifically requested a physician with sufficient expertise to determine the nature and etiology of the Veteran's disability.  This directive was not completed because a nurse practitioner was assigned to provide the opinion and not a physician as requested.  Accordingly, since the specific action requested by the Board has not been carried out, there has not been substantial compliance with the remand order, and the matter must therefore be remanded once again for compliance with the previous order/completion of the actions sought.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).

Moreover, the examiner did not adequately address the Veteran's claims of being exposed to multiple toxic chemicals while on active duty in addition to beryllium.  The examiner's opinion did not thoroughly discuss if the chemicals acting alone or collectively were responsible for the Veteran's present disability.  Specifically, the examiner stated that chemicals such as benzene, herbicides, and insecticides may be linked to non-Hodgkin's lymphoma but the research is ongoing and there is no objective evidence to support a causal relationship at this time.  Since the examiner did not consider the full list of chemicals that the Veteran stated that he was exposed to when he worked around Navy aircraft, a remand is necessary to obtain a more competent and complete medical opinion as to the nature and etiology of the Veteran's claimed disability.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).   

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from August 29, 2016, to the present. 

2.  Schedule the Veteran for an examination with an appropriate physician.  This opinion should be provided by a new examiner that has not already provided an opinion in this case.  After a review of the claims file, the examiner should provide answers to the following questions:

(A).  Is it as least as likely as not that the Veteran's Burkitt's lymphoma was caused by or is otherwise etiologically related to his first period of naval service (July 1977 to August 1985), including his claimed exposure to beryllium, jet fuel, and other toxic chemicals while servicing aircraft?

(B).  Is it as least as likely as not that the Veteran's myopathy is caused by or related to the Veteran's Burkitt's lymphoma?  

(C).  Is it as least as likely as not that the Veteran's myopathy is caused by or related to his claimed exposure to beryllium, jet fuel, and other toxic chemicals while servicing aircraft during service?

In providing this opinion, the examiner's opinion must address the following statements made by the Veteran:

In his May 2011 notice of disagreement, the Veteran indicated that he was a plane captain in the Navy and that in this capacity, he handled "Grade 4 before it was condemned from service."  

He also asserted that several times he had to throw his clothes overboard after being drenched in jet fuel.

In the February 2011 statement, the Veteran asserted that his military duties included daily F-14 inspections, taking oil samples by sucking oil through a plastic tube, capping off the tube with a finger, and releasing oil into a glass sample bottle.  He indicated that servicing the planes involved contact with oil, hydraulics fluid, nitrogen in canopy, LOX bottles, and JP-4/JP-5 jet fuels.  

He said he also cleaned Beryllium dust off landing gear struts with a lint-free cloth when available, cleaned the airplane's canopy with Naptha, washed the plane with B&B solvent, and washed the engines with Turco. 

In the February 2012 statement, the Veteran stated that he didn't know if the beryllium, jet fuel, Grade 4 corrosion preventative, B&B, Turco, Naptha, or other toxic agents that he was exposed to caused his cancer. 

In his March 2012 substantive appeal to the Board, the Veteran claimed that he was exposed to beryllium and other toxins.

The examiner is also asked to address the opinions by the Veteran's private doctors: 

In July 2014, Dr. B.B. stated that "I cannot conclusively say that the chemicals listed as having been exposed to including JP-5,beryllium dust, Naptha Grade 4 corrosion preventative, hydraulic fluid, jet engine oil, Turco, and other chemical solvents have had any effect on the myopathy for which the Veteran experiences,
however since other compounds have a contributory effect, it is possible that these exposures play a role in his illness"

In July 2014, Dr. C. L. stated that "I am not a content expert on these exposures but there are many compounds that can contribute to myopathy and it is possible one of his prior exposures he has concerns over could have contributed." 

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claims on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


